                   Case 2:18-cv-01474-RSL Document 1 Filed 10/08/18 Page 1 of 4




     1

     2

     3


 4

     5
                                          UNITED STATES DiSTRiCT COURT
 6                                  WESTERN DISTRICT OF WASHINGTON AT SEATTLE

 7       NORTHWEST ADMINISTRATORS,                                           INC..

 8
                                               Plaintiff.                                     No.

 9
                     V.                                                                       COMPLAINT TO COLLECT
10                                                                                            TRUST FUNDS
         SAPUTO DAIRY FOODS USA, LLC , a
11       Delaware limited liability company.

12
                                               Defendant.
13

14

15                   Plaintiff, Northwest Administrators, Inc., is an organization incorporated under

16       the laws of the State of Washington, with its principal place of business in King
17
         County, and is the authorized administrative agency for and the assignee of the
i8
         Western Conference of Teamsters Pension Trust Fund (hereinafter "Trust").
19
                                                                                      11.
20
                     The Western Conference of Teamsters Pension Trust Fund is an
21

         unincorporated association operating as a Trust Fund pursuant to Section 302 of the
22


23       Labor Management Relations Act of 1947, as amended, to provide retirement

24       benefits to eligible participants.

25


26
                                                                                                Reid, McCarthy, Ballew & Lcahy, L.L.R
         Complaint to Collect Funds - 1                                                                             ATTOKNRYS AT LAW
         G:\01-01999\312 - SupplementalsVSaputo Dairy Foods 310185 6-18-7-18\Compla!nt,docx         100 WEST HARRISON STREET • NORTH TOWER, SUITE 300
                                                                                                               SEATTLE, WASHINGTON 9Si i9
                                                                                                         TELEPHONE: {206} 285.CH64 • FAX: (206) 285-W25
                                                                                                                         ®^^^,B
                 Case 2:18-cv-01474-RSL Document 1 Filed 10/08/18 Page 2 of 4




 1

 2               This Court has jurisdiction over the subject matter of this action under Section

 3   502(e)(l) and (f) of the Employee Retirement Income Security Act of 1974 ("ER1SA"),

 4
     29 U.S.C. §1132(e)(l) and (f) and under §301(a) of the Taft-Hartley Act, 29 U.S.C.
 5
     §185(a).
 6
                                                                                  IV.
 7
                 Venue is proper in this District under Section 502(e)(2) of ERISA, 29 U.S.C.
 8
     §1132(e)(2), because the plaintiff trust fund is administered in this District.
 9

10                                                                                V.


li               Defendant is a Delaware limited liability company.

12                                                                               VI.

13
                 Defendant is bound to a collective bargaining agreement with Local 517 of the
14
     International Brotherhood of Teamsters (hereinafter "Local"), under which the
15
     Defendant is required to promptly and fully report for and pay monthly contributions
16

     to the Trust at specific rates for each hour of compensation (including vacations,
I?

     holidays, overtime and sick leave) the Defendant pays to its employees who are
18

19   members of the bargaining unit represented by the Local. Such bargaining unit

20   members are any of the Defendant's part-time or full-time employees who perform

21
     any work task covered by the Defendant's collective bargaining agreements with the

22
     Local, whether or not those employees ever actually Join the Local.
23

24

25

26
                                                                                          Reid, McCarthy, Ballew & Leahy, L.L.P,
     Complaint to Collect Funds - 2                                                                      ATTORNEYS AT LAW
     G:\01-01999\312 - Supptementals\Saputo Dairy Foods 310185 6-18-7-18\Complaint,docx   100 WEST 11ARR1SON STREET • NORTH TOWER, SUITS 100
                                                                                                      SRATTLf;, WASHINGTON 98119
                                                                                               TELEPHONE: (206) 285-OW • FAX: (206)285-S925
                Case 2:18-cv-01474-RSL Document 1 Filed 10/08/18 Page 3 of 4




                                                                                 VII.
 !

 2                Defendant accepted the Plaintiffs Trust Agreement and Declaration and

 3   agreed to pay liquidated damages equal to twenty percent (20%) of all delinquent

 4   and delinquently paid contributions due to the Trust, together with interest accruing
 5
     upon such delinquent contributions at varying annual rates from the first day of
 6
     delinquency until fully paid, as well as attorney's fees and costs the Trust incurs in
 7
     connection with the Defendant's unpaid obligations.
 8
                                                                                VIII.
 9

10                Defendant accrued a shortage for the period June 2018 and July 2018 as a

11   result of transferring June and July 2018 hours for B Davis, TR Escobar and A

12
     Suarez from probationary to regular rates, resulting in unpaid contributions due of
13
     $2,230.80 for the period June 2018 and July 2018. Therefore, Defendant is obligated
14
     to the Trust Fund for contributions in the amount of $2,230.80. Under the Trust
15
     Agreement, Defendant is obligated to the Trust to pay an amount equivalent to 20%
16

     of the late contributions as liquidated damages, which amounts to $446.16.
17


18   Defendant is also obligated to the Trust, under the Trust Agreement, for interest

19   accruing at varying annual rates from the date payment is due until paid in full, as

20
     well as for the Trust's attorneys' fees and costs incurred in connection with
21
     Defendant's unpaid obligations.
22
                 WHEREFORE, the Plaintiff prays to the Court as follows:
23
                 1. That it be granted judgment against Defendant for:
24
                                    a. Ail delinquent contributions due to the Trust;
25

26
                                                                                          Reid, McCarthy, Ballew & Leahy, L.L.P.
     Complaint to Collect Funds - 3                                                                       ATTORNEYS AT LAW
     G:\01-01999\312 - Supplementals\Saputo Dairy Foods 310185 6-18-7-18\Comp!aint.docx   100 WEST HARR1SON STREET • NORTI-I TOWER, SUITE 300
                                                                                                      SEATTLE, WASI liNUTON 98i 19
                                                                                               Tt:LB'HONE: (206) 1W-OW • FAX: (206) 285-8925
                                                                                                               ®^^K
                   Case 2:18-cv-01474-RSL Document 1 Filed 10/08/18 Page 4 of 4




     1                                   b. Ail liquidated damages and pre-judgment interest due to the

     2                                         Trust;

     3                                   c. All attorney's fees and costs incurred by the Trust in connection

     4
                                               with the Defendant's unpaid obiigation; and
     5
                                         d. Such other and further relief as the Court may deem just and
     6
                                               equitable.
     7
                                                                                     Respectfully submitted,
     8

                                                                                     REID, MCCARTHY, BALLEW & LEAHY,
  9
                                                                                     L.L.P.
                DATR0 this 5th day of
 10
                October 2018.
 It


12                                                                                   Russell J. Reid<W^6A#2560
                                                                                     Attorney for PlaiisrfTff
13

14

15


16

17

18

19

20

21


22


23


24

25

26
                                                                                                    Reid, McCarthy, Ballew & Leahy, L.L.P.
         Complaint to Collect Funds - 4                                                                              ATTORNEYS AT LAW
         OM)1-01999\312 - Supplerrrentals\Saputo Dairy Foods 310185 6-18-7-18\Complaint.docx         100 WEHT HARRifiON STRgET • NOKTH TOWER. SUITE ^00
                                                                                                                SEATTLE, WASHINGTON 98119
                                                                                                          TELEPHONH: (206) 285-0464 • FAX: (206) 2S5-S925
